Citation Nr: 9913677	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  95-19 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for a low back disorder.  

2. Entitlement to service connection for a cervical spine 
disorder.  

3. Entitlement to service connection for headaches.  

4. Entitlement to service connection for arthritis.  

5. Entitlement to an increased rating for residuals of shell 
fragment wound scars of the left shin, currently evaluated 
as 10 percent disabling.  

6. Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound scar to the left hand.  

7. Entitlement to an increased (compensable) rating for 
bilateral dermatophytosis of the feet.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a January 1995 rating decision 
in which the RO denied the veteran's claims of service 
connection for a low back disorder, cervical spine disorder, 
headaches, and arthritis.  In addition, the RO also denied 
the veteran's increased-rating claims for residuals of shell 
fragment wound scars of the left shin, and a shell fragment 
wound scar of the left hand.  The veteran filed an NOD in 
April 1995, and an SOC was issued by the RO in May 1995.  The 
veteran also filed a substantive appeal in May 1995.  In 
August 1996, the veteran testified before a hearing officer 
at the VARO in Baltimore.  A supplemental statement of the 
case was issued in September 1996.  Thereafter, the veteran's 
appeal came before the Board, which, in a March 1997 
decision, remanded the appeal to the RO for additional 
development.  A subsequent Board decision, in October 1997, 
also resulted in a remand to the RO for continued development 
of the veteran's appeal.  In August 1998, the RO issued a 
supplemental statement of the case.  In January 1999, the 
veteran testified before the undersigned Member of the Board 
in Washington, DC.  

The veteran's claim for an increased (compensable) rating for 
bilateral dermatophytosis of the feet is addressed in the 
Remand section of this decision.  

We are cognizant that the veteran reported, during his 
hearing before the Board, that he suffers from a body rash, 
and he implied that the rash was in some way service related.  
Thus, while this claim is not currently in appellate status, 
it is referred to the RO for appropriate development.  

Furthermore, the veteran's service representative, at the 
conclusion of the January 1999 hearing before the Board, 
raised the issue of clear and unmistakable error (CUE) with 
respect to one or more of the RO's previous rating decisions 
as to the veteran's disability claims.  The CUE claim has not 
been developed on appeal and, as it is not inextricably 
intertwined with the issues on appeal, it is not before us at 
this time.  The representative also expressed concern that 
not all of the veteran's listed non-service-connected 
disabilities had been assigned percentage ratings by the RO.  
These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.  

2. The shell fragment wound scars of the left shin are not 
shown to cause limitation of function of any body part, or 
to be poorly nourished or to manifest repeated ulceration, 
but are sensitive to touch.  

3. The shell fragment wound scar of the left hand is not 
shown to cause limitation of function of any body part, to 
be poorly nourished or to manifest repeated ulceration, or 
to be tender and painful on objective demonstration.  

4. Service medical records do not reflect complaints, 
findings, or treatment for a low back disorder, cervical 
spine disorder, headaches, or arthritis.  

5. There is no medical evidence of post-service treatment for 
a low back disorder, cervical spine disorder, headaches, 
or arthritis.  

6. On VA examination in May 1997, the veteran was diagnosed 
with lumbosacral and cervical spine degenerative changes, 
as well as post-service headaches.  

7. The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims of service connection for a low 
back disorder, cervical spine disorder, headaches, and 
arthritis are plausible under the law.  


CONCLUSIONS OF LAW

1. The veteran has not submitted well-grounded claims of 
service connection for a low back disorder, cervical spine 
disorder, headaches, or arthritis.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2. The schedular criteria for an increased rating for shell 
fragment wound scars of the left shin are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998).

3. The schedular criteria for an increased (compensable) 
rating for a shell fragment wound scar of the left hand 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

The veteran served for six years in the Marine Corps, and his 
Armed Forces of the United States Report of Transfer or 
Discharge, DD Form 214 MC, reflects two years and one month 
of overseas service, with numerous awards and decorations 
indicative of service in the Republic of Vietnam.  The DD 
Form 214 shows that his military occupational specialty was 
combat engineer.

A review of the veteran's service medical records reflects no 
complaints, findings, or diagnoses referable to a low back 
disorder, cervical spine disorder, headaches, or arthritis.  
The records do reflect that, in November 1966, he sustained 
superficial fragmentation wounds as a result of hostile enemy 
action, to both arms and the right leg, with associated 
contusions, abrasions, and lacerations.  In addition, in 
February 1967, he received superficial fragmentation wounds 
to both lower legs, again as a result of hostile enemy 
action.  There is no indication in the record that these 
wounds involved muscle, nerve, or artery damage.  Medical 
examination in August 1971, in preparation for the veteran's 
discharge from active service, was negative for any 
significant abnormality of the upper or lower extremities, as 
well as the spine and musculoskeletal system.`

In April 1977, the veteran was service connected for shell 
fragment wound scars of the left shin and a shell fragment 
wound scar of the left hand.  The shell fragment wound scars 
of the left shin were determined to be 10 percent disabling, 
while the shell fragment wound scar of the left hand was 
found to be a noncompensable disability.  The effective date 
of both awards was September 1976.  In June 1978, the 
disability rating for shell fragment wound scars of the left 
shin was reduced to a noncompensable rating, effective from 
September 1978.  

Thereafter, in October 1994, the veteran requested that his 
service-connected disabilities be reevaluated, and also filed 
claims of entitlement to service connection for a low back 
disorder, headaches, and inflammation of the joints 
(arthritis).  

In December 1994, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO, in which he noted 
that, while in Vietnam, a truck in which he had been riding 
had hit a landmine.  He reported being subsequently thrown 
into the air and coming back down hard on the truck.  The 
veteran stated that he believed the trauma from this incident 
had caused damage to his spine.  In addition, the veteran 
reported that his legs always hurt during the winter months 
from his shrapnel wounds, and that he suffered from headaches 
and joint pain.  Furthermore, he complained of pain in his 
fingers, arms, chest, and neck.  

That same month, December 1994, the veteran underwent 
multiple medical examinations for VA purposes.  During a 
neurological examination, the veteran reported that, 
following the incident in which his vehicle hit a landmine in 
Vietnam, he had not suffered from back pain.  He also 
reported that, about one year following his separation from 
service, he began to experience headaches in the vertex, and 
had to acquire reading glasses.  In addition, he reported 
that he had no history of low back problems, but had constant 
aching in his neck and occipital area.  Furthermore, he 
reported arthritic complaints in his other joints.  Upon 
clinical examination, the veteran's extremities revealed no 
weakness, atrophy, or fasciculation; deep tendon reflexes 
were 2+ and equal; his toes went down bilaterally to plantar 
stimulation; and sensation was normal throughout.  His sense 
of smell was intact, his visual fields and extraocular 
movements were full, there was no ptosis or nystagmus, pupils 
were 3mm and reactive, and facial sensation was intact.  The 
diagnosis was of chronic cervical pain and chronic occipital 
headaches, of unknown etiology.  

The veteran also underwent a spinal examination.  He reported 
occasional aching in the areas of his shrapnel wounds and, 
upon clinical examination his left hand, was noted to have a 
1/2-inch, well healed, old laceration on the dorsal aspect.  
The hand was reported as otherwise completely normal, both 
anatomically and functionally.  Examination of the left leg 
revealed three, well healed, 1/2-inch, old lacerations along 
the anterior aspect.  There was no swelling, heat, erythema 
or tenderness; temperature, vasculature, and color were 
normal; there was no bony muscle or soft tissue damage; and 
all lacerations were well healed without any tenderness, 
indentation, or adherence.  Examination of the cervical and 
lumbar spine revealed both areas to be normal in appearance 
without deformity, tenderness, or paraspinal spasm.  In 
addition, there was no objective finding of pain on motion, 
and the veteran stood, walked, and squatted normally.  
Associated radiographic studies of the veteran's lumbosacral 
spine, left leg, and left hand were all within normal limits, 
with no abnormalities found.  The examiner's diagnostic 
impression was of status post shrapnel wounds of the left 
hand and legs.  

In a January 1995 rating decision, the RO denied the 
veteran's claims of service connection, as well as his 
increased-rating claims.  In April 1995, the veteran filed an 
NOD, in which he reported that he had lost work as an 
entertainer and singer because of his low back disorder, 
cervical spine disorder, headaches, and arthritis.  He also 
reported suffering a great deal of pain from the shell 
fragment wound to his left shin.  In a subsequently filed VA 
Form 9 (Appeal to the Board of Veterans' Appeals) in May 
1995, the veteran reported suffering from pain in his legs 
but not just at the left shin wound site.  

In August 1996, the veteran testified before a hearing 
officer at the VARO in Baltimore.  Under questioning, the 
veteran reiterated his previous contentions regarding his 
claims of service connection as well as his claims for 
increased ratings.  In addition, he reported that he had 
first sought treatment for a back disorder, cervical pain, 
and headaches in 1983, but had no documentation of such 
treatment.  

In November 1996, the RO received a statement from the 
veteran's mother, in which she offered assertions in support 
of the veteran's claims.  

In May 1997, the veteran again underwent multiple 
examinations for VA purposes.  During a neurological 
examination, he reported that he had never been treated in 
service for headaches, and sought treatment only once, in the 
1970's, for headache pain, which he stated was diagnosed as 
"nerves."  The veteran also reported that he had headaches 
two to three times a month, which were mainly occipital and 
lasted one to two hours.  On further clinical examination, 
his extremities revealed no weakness, atrophy, or 
fasciculation; deep tendon reflexes were 2+ and equal; his 
toes went down bilaterally to plantar stimulation; and 
sensation was normal throughout.  In addition, the veteran's 
sense of smell was intact, his visual fields and extraocular 
movements were full, and there was no ptosis, nystagmus, or 
any cerebellar signs.  The examiner's diagnosis was chronic 
headaches, occurring after the veteran had left military 
service, which did not interfere with his daily activities.  

During an orthopedic examination, the veteran reported that, 
while he was in Vietnam, an incoming mortar round had forced 
him seek cover in a bunker.  Several other soldiers also 
jumped into the bunker, landing on the veteran's back.  The 
veteran indicated that this was when his low back problems 
first began.  On further clinical examination, he was noted 
as flexing his dorsal spine to 80 degrees, with extension to 
20 degrees.  He complained of some discomfort and pain in the 
paralumbar muscles.  The cervical spine showed flexion and 
extension to 25 degrees, which the veteran noted caused a 
clicking sound at times.  Evaluation of the veteran's scars 
on his left shin revealed they were one and two centimeters 
in diameter, and sensitive to touch.  There was also a fine 
thin scar on the dorsum of the left hand which was noted to 
cause no impairment, and the left hand exhibited full 
function and no tenderness to palpation.  Associated 
radiographic studies revealed, in particular, minimal 
spondylosis anteriorly at L5; and well-marked narrowing of 
the disc spaces at the C4-5 and C5-6 levels, with moderate 
spondylosis anteriorly, consistent with chronic disc 
degeneration.  The examiner's impression included status post 
soft tissue shrapnel wounds of the left leg, with associated 
scars of the left leg sensitive to touch; and degenerative 
arthritis of the cervical and lumbodorsal spine.  

Thereafter, addendums were added to both examination reports 
following review of the veteran's claims file by the 
examiners.  The addendums reflected no change in the 
previously reported diagnoses. 

In January 1999, the veteran testified before the undersigned 
Member of the Board during a hearing in Washington, DC.  
Under questioning, the veteran reiterated previous 
contentions regarding his claims on appeal, and noted that 
many of his physical problems were related to problems with 
his spine.  He contended that he had not injured his spine 
since service, and asserted that his injuries during service 
were now causing his back and spinal problems.  In addition, 
he noted that, while out on the road working as an 
entertainer, he had sought treatment from doctors for his 
back and headaches, beginning in 1983, but had not kept 
documentation of such treatment.  He testified that he 
currently could not lift objects without experiencing pain in 
his low back.  

In addition to his testimony, the veteran also submitted 
additional evidence for consideration, after the hearing.  
This included service memoranda reflecting the veteran's 
receipt of a Purple Heart Medal for his November 1966 wounds, 
and his receipt of a Gold Star, in lieu of a second Purple 
Heart, for his February 1967 wounds.  Also submitted were an 
additional copy of the veteran's DD Form 214, and copies of 
service records reflecting treatment for superficial fragment 
wounds caused by the detonation of a land mine under his 
vehicle in November 1966.  Although a written waiver of 
initial consideration of this material by the RO was not 
submitted, the Board notes that waiver was discussed at the 
hearing before the undersigned, and that the material 
submitted is essentially duplicative of evidence already in 
the record as certified on appeal.

II.  Analysis

a.  Service Connection

The threshold question must be whether or not the appellant 
has presented a well-grounded claim for service connection.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (previously known 
as the U.S. Court of Veterans Appeals prior to March 1, 
1999), which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of: (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 
Vet.App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. §5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998); Rabideau 
v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. 
Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A veteran shall be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the disease is manifested to a compensable degree within one 
year following service.  See 38 C.F.R. §§ 3.307, 3.309 
(1998).

With respect to the veteran's contention that he currently 
suffers from a service-related low back disorder, cervical 
spine disorder, headaches, and arthritis, the Board finds 
that the veteran's claims are not well grounded.  In reaching 
this conclusion, we note that the veteran's service medical 
records are silent for complaints, findings, or treatment for 
any of the claimed disorders.  In addition, the veteran has 
not received documented medical treatment for any of his 
disorders.  While the veteran did testify that he began to 
receive treatment for his back in 1983 while out on the road 
working as an entertainer and singer, he was unable to 
produce any medical evidence attesting to this fact.  The 
first documented medical finding with respect to the 
veteran's disorders did not occur until December 1994, during 
a VA examination, which would be 23 years after he separated 
from active service.  Furthermore, there is no medical 
opinion of record relating any of the veteran's current 
disorders to active service.  

We also find that the medical evidence does not reflect 
treatment within one year after service for arthritis, and 
therefore, the requisite requirement for which arthritis may 
be service connected on a presumptive basis, under 38 C.F.R. 
§§ 3.307 and 3.309, has not been met.  

Under the circumstances described above, the Board thus 
concludes that, given the lack of treatment in service for a 
low back disorder, cervical spine disorder, headaches, or 
arthritis; the lack of documented post-service treatment; and 
the lack of medical nexus evidence linking the veteran's 
current disorders to active service, competent evidence that 
the veteran's low back disorder, cervical spine disorder, 
headaches, or arthritis were incurred in service has not been 
presented.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, the veteran's service 
medical records do not reveal treatment for any of the 
claimed disorders, and there has been no medical opinion 
linking any such disorders to active service.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, as noted above, the veteran has 
failed to provide any medical evidence of continuous in-
service treatment for the claimed disorders, and there is, 
similarly, a lack of continuous post-service treatment.  In 
addition, there is no medical opinion of record linking the 
claimed disorders to the veteran's period of active service.  

The Board concludes, therefore, that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for a low back disorder, 
cervical spine disorder, headaches, or arthritis under the 
applicable law as interpreted in the Caluza and Savage 
precedents.  See also Rose v. West, 11 Vet. App. 169, 171-72 
(1998), emphasizing that section 3.303(b) provides an 
alternative method of establishing service connection but 
does not override the analysis set forth in Caluza and Epps, 
supra.

The veteran has been very specific in asserting that his low 
back disorder, cervical spine disorder, headaches, and 
arthritis were incurred while on active service.  While the 
Board does not doubt the sincerity of the veteran's 
contentions in this regard, and his belief that he suffers 
from service-related disorders, our decision must be based 
upon competent medical testimony or documentation.  In a 
claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran's current low 
back disorder, cervical spine disorder, headaches, or 
arthritis are service-related.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra.

In addition, the appellant does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124 (1998), citing Espiritu, supra.  See 
also Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd, 
___ F.3d ___, No. 98-7035 (Fed. Cir. Feb. 12, 1999); Routen 
v. Brown, 10 Vet.App. 183, 186 (1997), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In making this finding, the Board has taken into account the 
contentions of the veteran's service representative that 
38 U.S.C.A. § 1154(b) should be considered in deciding the 
veteran's claims.  Section 1154(b) provides that, in the case 
of any veteran who engaged in combat with the enemy in active 
service with the military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.

However, section 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
service.  The veteran must still establish that his claim is 
well-grounded by medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Libertine v. Brown, 9 Vet.App. 521, 522-
23 (1996); see also Gregory v. Brown, 8 Vet.App. 563, 567 
(1996).

The Board notes that, even with the application of 
38 U.S.C.A. § 1154(b), the veteran must still meet his 
evidentiary burden with respect to service connection.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  In 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996), the Court 
recognized that, while section 1154(b) relaxes the 
evidentiary requirement as to the evidence needed to render a 
claim well grounded, there is essentially no relaxation as to 
the question of nexus to service, which requires competent 
medical evidence.  The Board also has an obligation to 
"record in full" its reasons for granting or denying service 
connection.  Caluza v. Brown, 7 Vet.App. 498, 509-510 (1995).  
In this instance, the veteran has not provided competent 
medical nexus evidence linking his current disorders to 
active service.   

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a low back disorder, cervical spine disorder, 
headaches, or arthritis, regardless of the fact that he 
currently is not shown to be suffering from disabilities that 
may be service connected.  Such evidence would need to show, 
through competent medical evidence, a current disability or 
disabilities, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau, Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as claims that are not well 
grounded do not present a question of fact or law over which 
the Board has jurisdiction, the claims for service connection 
for a low back disorder, cervical spine disorder, headaches, 
and arthritis must be denied.  See Epps v. Gober, supra.

b.  Increased Ratings

The veteran has submitted well-grounded claims for increased 
ratings within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted claims which are plausible.  This 
finding is based in part on the veteran's assertion that his 
service-connected residual shell fragment wound scars of the 
left shin and fragment wound scar of the left hand are more 
severe then previously evaluated.  See Arms v. West, 12 
Vet.App. 188, 200 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  In addition, the Board will consider the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet.App. 589, 592 (1991).

The RO assigned a 10 percent evaluation for the veteran's 
wound scars of the left shin, in accordance with the criteria 
set forth in the VA Schedule for Rating Disabilities.  In 
doing so, specific consideration was given to 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7804.  Under this provision, a 
10 percent evaluation, and no higher, is warranted where a 
superficial scar is tender and painful on objective 
demonstration.  In addition, the RO has assigned a 
noncompensable evaluation for the veteran's wound scar of the 
left hand, in accordance with the criteria set forth in 
38 C.F.R. § 4.118, DC 7805.  Under this provision, scars may 
be evaluated on the basis of any related limitation of 
function of the body part which they affect.

We have also considered, with respect to the veteran's scars, 
DC 7803, which warrants an evaluation of 10 percent for 
superficial, poorly nourished scars with repeated ulceration; 
and DC 7800, which provides a 10 percent evaluation for 
moderately disfiguring scars, and 20 percent for disfiguring 
scars which are severe.  In addition, 38 C.F.R. § 4.31 
provides that, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met.

A review of the evidence reflects that the shell fragment 
wound scars of the left shin are not shown to cause 
limitation of function of any body part, but are sensitive to 
touch.  Therefore, the Board concludes that, since the 
highest rating available has been awarded under DC 7804, and 
the medical evidence does not warrant an evaluation of this 
particular disability under DC 7800, 7803, or 7805, the 
current 10 percent award is appropriate.  As for the shell 
fragment wound scar of the left hand, the evidence reflects 
that the scar does not cause limitation of function of any 
body part, is not poorly nourished and does not manifest 
repeated ulceration, and is not tender and/or painful on 
objective demonstration.  Therefore, we conclude the criteria 
for an increased (compensable) rating for the wound scar on 
the veteran's left hand have not been met under any of the 
diagnostic codes discussed herein.  

In reaching its decision, the Board has considered the 
potential application of the other various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
condition as required by Schafrath v. Derwinski, 1 Vet.App. 
589, 592 (1991).  

c.  Summary

As discussed above, the Board finds that the evidence does 
not support favorable action with regard to the service-
connection or increased-rating issues before us today.  The 
Board wishes to express appreciation for the veteran's 
thorough and forthright testimony at his hearing before the 
undersigned, and also for the helpful and vigorous advocacy 
by his VFW representative on the veteran's behalf.

ORDER

1. Entitlement to service connection for a low back disorder 
is denied.  

2. Entitlement to service connection for a cervical spine 
disorder is denied.  

3. Entitlement to service connection for headaches is denied.  

4. Entitlement to service connection for arthritis is denied.  

5. Entitlement to an increased rating for residuals of shell 
fragment wound scars of the left shin, is denied.  

6. Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound scar to the left hand, 
is denied.  




REMAND

A review of the claims file reflects that the veteran was 
service connected and granted a noncompensable disability 
rating for bilateral dermatophytosis (tinea pedis) of the 
feet, in April 1977.  Thereafter, in May 1997, he was 
medically examined for VA purposes in connection with his 
claim for an increased rating.  The examiner noted that the 
veteran had evidence of tinea, with scaling, and slight 
macerations between the toe web spaces.  In addition, the 
scaling was noted to be mainly in a moccasin distribution, 
and there was thickening of the smallest toenail.  The 
examiner's diagnosis included moccasin-type, dry tinea pedis.  

The RO subsequently found the examiner's report to be 
inadequate, based upon the fact that the examiner had not 
reviewed the veteran's claims file prior to the examination.  
An attempt to have the examiner review the claims file and 
provide an addendum to the original report could not 
accomplished, because the examiner was reported to no longer 
be working at the VA Medical Center in Baltimore, where the 
examination took place.  Thereafter, the veteran was 
apparently scheduled for a VA examination in February 1998, 
but failed to report.  In an August 1998 rating decision, the 
RO denied the veteran an increased rating for bilateral 
dermatophytosis of the feet, noting in its decision that the 
veteran had failed to report for the additional VA 
examination, and that evidence from the examination might 
have been material to the outcome of his claim.  The RO did 
not cite or discuss the regulation codified at 38 C.F.R. § 
3.655 (1998) ("Failure to report for Department of Veterans 
Affairs examination"). 

When a claim for an increased rating is requested, a 
determination must be made as to whether the claimant meets 
the appropriate schedular criteria.  In this case, they are 
found, for bilateral dermatophytosis of the feet, under 38 
C.F.R. § 4.118, DC 7813 ("Dermatophytosis").  These 
determinations necessarily require medical evaluation and 
judgment as to the extent of the disability.  The available 
record reflects that the most recent VA examination, in May 
1997, as previously noted, was found to be inadequate, and 
the only other medical evidence with respect to the veteran's 
disability is a VA examination conducted in December 1994.  
Therefore, the record does not contain recent evidence with 
respect to the level of the veteran's disorder.  

The law provides that, "When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a claim for increase, 
the claim shall be denied."  The pertinent regulation 
further notes, "Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc."  38 C.F.R. § 
3.655(a)(b).

The Board finds that this regulation effectively precludes 
the Board, or the RO, from proceeding to adjudicate the claim 
on the merits if the veteran has failed to appear without 
good cause for a scheduled examination in connection with a 
claim for an increased rating.  Because the veteran's failure 
to report for the February 1998 VA examination is without 
explanation, it may be said that the veteran's absence was 
without good cause.  In addition, it should be noted that no 
evidence has been presented to rebut the presumption that the 
veteran was properly informed of the date and time of the 
examination.  See Mason v. Brown, 8 Vet.App. 44, 53-55 
(1995).  Therefore, the increased rating claim for bilateral 
dermatophytosis of the feet could be denied.

The Board notes, however, that the RO did not raise the issue 
of the consequences of the veteran's failure to report for 
the VA examination, and simply proceeded with the appellate 
process, including the issuance of a Supplemental SOC on the 
merits of the claim and eventual certification of the appeal 
to the Board.  The Court of Appeals for Veterans Claims has 
held that, when the Board addresses an issue that has not 
been addressed by the RO, the Board must consider whether the 
appellant would be prejudiced by the Board's going forward on 
that issue without first remanding for the RO to adjudicate 
the issue in the first instance.  Bernard v. Brown, 4 
Vet.App. 384, 392-394 (1993).  An opinion of the VA General 
Counsel, VAOPGCPREC 16-92, has held that whether remand is 
required will depend upon the circumstances of each 
individual case.  See Bernard, supra.

In this regard, the Board acknowledges that the present 
decision constitutes the first occasion on which the veteran 
has been notified that a failure to report for his scheduled 
VA examination, without good cause, can result in a denial of 
his claim for an increased rating.  He has not yet been 
afforded an opportunity to present argument and/or evidence 
on this question, nor has he been provided an SOC or SSOC 
with respect to this issue.  Thus, the Board will remand the 
matter to the RO to avoid the possibility of prejudice to the 
claimant.  38 C.F.R. § 19.9 (1998).

The Board additionally notes, however, that the Court has 
emphasized, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991).  See also Olson v. Principi, 
3 Vet.App. 480, 483 (1992).  In this case, it appears that 
the duty to assist has been frustrated by the veteran's 
failure to report for the examination needed to produce 
evidence essential to his claim.

It is unfortunate that, due to the veteran's failure to 
respond to the RO, we must remand this case.  At his hearing 
before the Board, he did express some confusion as to the 
scheduling of his examinations, and testified that, on one 
occasion, he was delayed in returning from a trip involving 
work away from home.  We trust that, when apprised of the 
regulation quoted above, he will respond appropriately.

Accordingly, this case is REMANDED to the RO for the 
following action:



1. The veteran should be permitted to submit or 
identify any evidence in support of his claim 
for an increased (compensable) rating for 
bilateral dermatophytosis of the feet.  Any 
evidence so identified should be obtained by 
the RO.  

2. The RO should expressly notify the veteran of 
the provisions of 38 C.F.R. § 3.655 (1998), 
advise him that his failure to report for a VA 
examination, without good cause, will result in 
denial of his claim, and permit him to submit 
any argument, evidence, or comment with respect 
to "good cause" in this case.  

3. If the RO determines that the veteran has 
provided "good cause" for his failure to 
appear for the scheduled February 1998 VA 
examination in conjunction with his claim for 
an increased rating, the veteran should be 
rescheduled for a VA examination to evaluate 
the level of disability of his service-
connected bilateral dermatophytosis of the 
feet.  Documentation of the veteran's 
notification of the scheduling of the 
examination should be associated with the 
claims file.  All indicated tests should be 
accomplished.  The claims folder and a copy of 
this Remand must be made available to and be 
reviewed by the examiner, in pertinent part, 
prior to the examination.  

4. The examiner's report should fully set forth 
all current complaints, pertinent clinical 
findings, and diagnoses.  In particular, the 
examiner should note whether the veteran's 
dermatophytosis exhibits exfoliation, 
exudation, or itching involving an exposed or 
extensive area; constant exudation or itching, 
extensive lesions, or marked disfigurement; or 
a showing of ulceration, extensive exfoliation 
or crusting, and systemic or nervous 
manifestations.  All opinions expressed should 
be supported by reference to pertinent 
evidence.  

5. Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again adjudicate the veteran's claim.  
If action taken on the merits of the claim 
remains adverse to the veteran, he should be 
furnished a Supplemental SOC concerning all 
evidence added to the record since the August 
1998 Supplemental SOC, and he should be given 
an opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in order.  

6. If the veteran fails to provide evidence of 
what the RO considers to be "good cause," for 
his failure to have reported for the scheduled 
February 1998 examination, or if he does not 
respond to the RO's request, the RO should deny 
the claim on the basis of the failure to report 
for a scheduled examination without good cause.  
It should subsequently issue the veteran an 
SSOC on the question of whether the claim for 
an increased rating should be denied due to 
failure to report for a VA examination.  The 
SSOC should contain a summary of the pertinent 
facts and a summary of the applicable laws and 
regulations.  As is required above, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law. No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

